DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending per Applicant’s 06/28/2022 filing and examined here in.  Claims 1, 2, 5, 11, 12, 15,  and 20 are amended.  No claims are canceled or newly added.

Response to Amendment
Applicant’s amendment to the claims are sufficient to overcome the 35 USC 101 rejection of the previous Office action. 

Response to Arguments
Applicant's arguments filed 35 USC 102 and 103 rejection are to newly added claim limitations that are fully addressed in the updated rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 , 2, 5-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2016/0034853 A1).

Claims 1, 11, and 20
Wang teaches a computer implemented method (Wang abstract “methods, systems, and apparatuses for determining a latent preference of a user”) comprising: 
in an online connection network system, maintaining a plurality of member profiles and a plurality of job postings (Wang [25] “model was evaluated with both an online anonymous job application dataset and real-world job seekers on LinkedIn”); 
constructing a machine learning model (Wang [25] “model was evaluated with both an online anonymous job application dataset and real-world job seekers on LinkedIn®. An analysis showed that a user latent preference model” and [69] “N.sub.m in segment m is associated with two parts, the preference label y.sub.m,i and the characteristic vector x.sub.m,i. wherein, y.sub.m,i is the preference label with the ith observation in segment m. It can be a binary choice (staying at the current location or not) or a multi-class choice (work in Information Technology (IT) industry, financing industry, education industry, etc.).”), and initially training the machine learning model to take as an input (1) a profile from the plurality of member profiles and (2) a posting from the plurality of job postings to generate as an output (Wang [25] “model was evaluated with both an online anonymous job application dataset and real-world job seekers”), respective probabilities for a set of labels representing respective engagement events initiated by a member represented by the profile with respect to the posting (Wang [31] “latent preference module 104 can estimate a probability that a user or segment of users is interested in an item”) 
wherein the training uses training data generated based on previously tracked engagement events in the online connection network system with respect to a plurality of pairs comprising a profile from the plurality of member profiles and a posting from the plurality of jobs postings (Wang [29] “data regarding a user's job history can be at least partially provided by the user . . . the one or more characteristics from the profile data database 326 or the user activity and behavior data database” and [81] “Let p(u, j) be the joint probability of user, u, accepting item j. The match from an existing recommender system and the prediction of the user's latent preference can be used in determining the probability. p(u, j) could be estimated by the following equation: P(u, j) = p.sub.rec(u,j) Σ.sub.k[p(y.sub.m,i=k)I.sub.jεS(u,k)], where p.sub.rec is the matching probability between user u and item j, which could be predicted by an upside recommender system. p(y.sub.m,i=k) is the probability of user, u, associated with observation, i, having a specific latent preference k. It is predicted by the user latent preference model, as discussed previously.”); 
accessing electronically stored relationships comprising a number of valid configurations and a number of invalid configurations of probabilities generated by the machine learning model for labels in the set of labels (Wang [69] “N.sub.m in segment m is associated with two parts, the preference label y.sub.m,i and the characteristic vector x.sub.m,i. wherein, y.sub.m,i is the preference label with the ith observation in segment m . . . goal of the model is to predict the probability that user u has the latent preference y.sub.m,i=k, given that the user belongs to segment m and has character vector x.sub.m,i.”); 
encoding, by executing one or more computer instructions, the relationships as a regularization parameter in a training objective for retraining the machine learning model, where the training objective is minimizing a penalty (Wang [19] “there is a penalty for a bad recommendation, a bad recommendation can be worse than no recommendation at all” and [43] “results module 106 can compare the determined probability to a threshold, such as to determine if the determined probability will be considered a downside item or a potential upside item. The threshold can be provided by a user or can be determined automatically (without human interference after programming). The threshold can be determined automatically using an estimated utility for a good recommendation that the user accepts (e.g., a true positive), an estimated utility for a bad recommendation that the user doesn't accept (e.g., a false positive), an estimated utility for missing a recommendation that the user would accept (e.g., a false negative), and an estimated utility of avoiding a bad recommendation (e.g., a true negative)”), the penalty being directly related to the number of invalid configurations (Wang [24] “the framework can be used to help avoid bad recommendations in other dimensions. The training data and segments associated with the multinomial regression can be changed to provide a framework to help avoid a bad recommendation in another dimension” and [43] “an estimated utility for a bad recommendation that the user doesn't accept (e.g., a false positive), an estimated utility for missing a recommendation that the user would accept (e.g., a false negative), and an estimated utility of avoiding a bad recommendation (e.g., a true negative)”, where the claim penalty is the equivalent of the bad decision of Wang ); and 
retraining the machine learning model to minimize the number of invalid configurations using the training data and the training objective by-executing a training process in a computer system (Wang [77] “Maximizing L(φ) can be equivalent to minimizing the following quantity to find each distribution” and [21] “user latent geographical preference model for relocating for a job was evaluated using an anonymous job application dataset from LinkedIn®.” and [81] “Let p(u, j) be the joint probability of user, u, accepting item j. The match from an existing recommender system and the prediction of the user's latent preference can be used in determining the probability. p(u, j) could be estimated by the following equation: P(u, j)=p.sub.rec(u, j)Σ.sub.k[p(y.sub.m,i=k)I.sub.jεS(u,k)], where p.sub.rec is the matching probability between user u and item j, which could be predicted by an upside recommender system. p(y.sub.m,i=k) is the probability of user, u, associated with observation, i, having a specific latent preference k. It is predicted by the user latent preference model, as discussed previously. S(u, k) contains all items that match with the user's preference. For example, if user, u, is predicted to seek jobs in his local area, S(u, k)=“local” contains all local jobs. Note that the candidates of a user's preference k=1, 2, . . . , K can all be exclusive and item, j, can only belong to one set S(u, k). I.sub.* is an indicator function which equals to 1 if * is true”).

Claims 11 and 20 are substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Claim 11 recites the additionally taught limitations of a system comprising: one or more processors (Wang [46] “method can be implemented using one or more hardware processors”); and a non-transitory computer readable storage medium comprising instructions that when executed by the one or processors cause the one or more processors to perform operations (Wang [65] “storage device 416 can include a machine readable medium 422 on which is stored one or more sets of data structures or instructions 424 (e.g., software) embodying or utilized by any one or more of the techniques or functions described herein. The instructions 424 can also reside, completely or at least partially, within the main memory 404, within static memory 406, or within the hardware processor 402 during execution thereof by the device”) comprising:

Claim 20 recites the additionally taught limitations of a machine-readable non-transitory storage medium having instruction data executable by a machine to cause the machine to perform operations (Wang [65] “storage device 416 can include a machine readable medium 422 on which is stored one or more sets of data structures or instructions 424 (e.g., software)”) comprising:

Claims 2 and 12 
Wang teaches all the limitation of the method of claim 1, wherein: 
an invalid configuration in the relationships comprises probability for a first label from the set of labels being greater than probability for a second label from the set of labels (Wang [33]); and 
a valid configuration in the relationships comprises probability for the second label being greater than probability for the first label (Wang [33]).

Claim 12 is substantially similar to the claim rejected above; therefore these claims are rejected for the same reasons given above.

Claims 5 and 15 
Wang teaches all the limitation of the method of claim 1, wherein an invalid configuration in the relationships comprises probability for a first label from the set of labels being greater than probability for a second label from the set of labels or greater than probability for a third label from the set of labels (Wang [41], [69] and [113]).

Claim 15 is substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Claims 6 and 16 
Wang teaches all the limitation of the method of claim 5, wherein probability for the first label is probability of a dismiss action with respect to a reference to a job posting presented on a display device of a user (Wang [11] and [17-20], see downside).

Claim 16 is substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Claims 7 and 17 
Wang teaches all the limitation of the method of claim 6, wherein the dismiss action precludes a further action with respect to the reference to the job posting (Wang [11] and [17-20], see downside).

Claim 17 is substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Claims 8 and 18 
Wang teaches all the limitation of the method of claim 1, wherein the training objective further comprises minimizing prediction loss for the machine learning model (Wang [77]).

Claim 18 is substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Claims 9 and 19 
Wang teaches all the limitation of the method of claim 1, comprising: 
executing the machine learning model to calculate respective probabilities for the set of labels with respect to a pair comprising a given profile from the plurality of member profiles and a given posting from the plurality of job postings (Wang [21] and [93]); and 
based on the calculated probabilities, selecting the posting for presentation on a display device of a member represented by the given profile in the online connection network system (Wang [85-87]).

Claim 19 is substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Claim 10
Wang teaches all the limitation of the method of claim 1, wherein the machine learning model is Deep Neural Networks (Wang [12]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/0034853 A1) in view of Grishaver (US 2013/0268373 A1).

Claims 3 and 13 
Wang teaches all the limitation of the method of claim 2, Wang does not expressly teach the following limitations that are taught by Grishaver in the analogous art of personalized advertisements wherein: 
probability for the second label is probability of a click action with respect to a reference to a job posting presented on a display device of a user (Grishaver [17] and [43-45]); and 
probability for the first label is probability of an action subsequent to the click action with respect to the reference to the job posting (Grishaver [17] and [43-45]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the probability for the second label is probability of a click action with respect to a reference to a job posting presented on a display device of a user; and probability for the first label is probability of an action subsequent to the click action with respect to the reference to the job posting as taught by Grishaver since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 13 is substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Claims 4 and 14 
Wang teaches all the limitation of the method of claim 3, wherein the click action causes display of the job posting on the display device (Grishaver fig. 1 [23] and [43-45]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of the click action causes display of the job posting on the display device as taught by Grishaver since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jose (US 2022/0172147 A1) teaches job description 528, and resume of the candidate 530 are ML models, these two models, trained with millions of resumes and job descriptions.
Flynn et al (US 2021/0073737 A1) teaches the time a job application is received, data is input from a resume, job description and a human resources (HR) information system and passed through a set of pre-trained binary classification predictive models.
Lazarus et al (US 2020/0226532 A1) teaches  acceptance scorer 2118 may output an indication of a likelihood that a candidate submitted by the recruiter user for the job requisition would be accepted by the hiring party associated with the job requisition to be scored. For example, the acceptance score may be a probability that a candidate would be accepted by the hiring party based on the historical record of the recruiter user's activity, and the job requisition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623